                Case 5:21-cv-00379-F Document 6 Filed 04/28/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


    KEVIN LEWIS and SHELLY                        )
    LEWIS,                                        )
                                                  )
            Plaintiffs,                           )
                                                  )
    -vs-                                          )       Case No. CIV-21-0379-F
                                                  )
    STATE FARM FIRE AND                           )
    CASUALTY COMPANY,                             )
                                                  )
            Defendant.                            )

                                             ORDER

           The court has a duty to determine its jurisdiction. Tuck v. United Services
Automobile Assoc., 859 F.2d 842, 844 (10th Cir. 1988). Upon review of the
complaint, the court finds that the diversity of citizenship allegations are deficient
for the following reasons.
            X      An Individual (Plaintiffs Kevin Lewis and Shelly Lewis).
                   X      The pleading does not allege the specific state in which an
                  individual is a “citizen” or has “citizenship.” Allegations regarding
                  residency (see, doc. no. 1, ¶ 3) are not sufficient because, for purposes
                  of 28 U.S.C. §1332, citizenship and residence are two entirely distinct
                  concepts.1


1
  Residence alone is not the equivalent of citizenship. State Farm Mut. Auto. Ins. Co. v. Dyer, 19
F.3d 514, 520 (10th Cir. 1994); Walden v. Broce Construction Co., 357 F.2d 242, 245 (10th Cir.
1966). It is domicile, not residence, which is relevant for determining an individual’s citizenship.
Siloam Springs Hotel, L.L.C. v. Century Surety Co., 781 F.3d 1233, 1238 (10th Cir. 2015). For
any number of reasons, an individual can reside in one place but be domiciled in another place;
for adults, domicile is established by physical presence in a place, coupled with an intent to remain
there. Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).
              Case 5:21-cv-00379-F Document 6 Filed 04/28/21 Page 2 of 2




          X         A Corporation (defendant State Farm Fire and Casualty Company).
                        The pleading does not identify the specific state of incorporation.
                    X      The pleading does not identify the specific state in which the
                   corporation has its principal place of business.2 It is not sufficient to
                   allege (see, doc. no. 1, ¶ 10) that a corporation has “its principal place
                   of business in a state other than Oklahoma.”
                                  Order to Cure Deficiencies.
        Plaintiffs, as the parties invoking this court’s subject matter jurisdiction based
on diversity of citizenship, are DIRECTED to:
          X        File, within fourteen days of the date of this order, a first amended
complaint which includes the missing jurisdictional information.
          X        With respect to the defendant’s citizenship information, the required
jurisdictional information may be alleged based on “information and belief.”
          X        If the filer cannot allege the necessary information at this stage, the filer
may file a short notice so stating, in which case the filer shall bring this issue to the
attention of the court at the status and scheduling conference.
          X          Failure to comply may result in dismissal of this action without
prejudice.
        IT IS SO ORDERED this 28th day of April, 2021.




21-0379p001.docx




2
  See, Simmons v. Rosenberg, 572 F. Supp. 823, 825 (E.D.N.Y. 1983) (merely averring that a party
is a citizen of a state other than the state of New York is “clearly insufficient to establish diversity
jurisdiction….”).
                                                   2
